The verdict of the jury, as shown by the minute entry, is: "We, the jury, find the defendant as charged in count 2 of the indictment." This court, in Huckabaa v. State, 95 So. 587,1
was of the opinion that the verdict was sufficient upon which to base a judgment of guilt, but on certiorari the Supreme Court (Ex parte Huckabaa, 209 Ala. 4, 95 So. 42) held to the contrary, and perhaps correctly so. The latter opinion must govern, and for that error the judgment is reversed and the cause is remanded.
Reversed and remanded.
1 Ante, p. 11.